Case 0:19-cv-62256-MGC Document 11 Entered on FLSD Docket 10/21/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-62256-Civ-MGC

   MOHAMAD EL KASSEM, M.D.,
   an individual,

           Plaintiff,
   v.
   SOUTH FLORIDA NEPHROLOGY GROUP,
   P.A., a Florida corporation; ASGHAR A.
   CHAUDHRY, M.D., an individual,
          Defendants.
   _______________________________________/

        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
         Plaintiff Mohamad El Kassem, M.D., by and through the undersigned counsel, pursuant to

  Federal Rule of Civil Procedure 41(a)(1)(A)(i) and S.D. Local Rule 16.4, provides this Notice of

  Voluntary Dismissal with Prejudice with each party bearing its own attorneys’ fees and costs.

         Dated: October 21, 2019                      Respectfully submitted,

                                                      By: s/ Christopher S. Prater
                                                         Jonathan E. Pollard
                                                         Florida Bar No.: 83613
                                                         jpollard@pollardllc.com

                                                         Christopher S. Prater
                                                         Florida Bar No.: 105488
                                                         cprater@pollardllc.com

                                                         POLLARD PLLC
                                                         100 SE 3rd Ave., Ste. 601
                                                         Fort Lauderdale, FL 33394
                                                         Tel: 954-332-2380 / Fax: 866-594-5731
                                                         Attorneys for Plaintiff Dr. El Kassem
Case 0:19-cv-62256-MGC Document 11 Entered on FLSD Docket 10/21/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE
          I hereby certify that the foregoing document was served via the Court’s e-portal filing

   system on Hank Jackson (hjackson@shutts.com), of Shutts & Bowen LLP, 525 Okeechobee

   Blvd., Suite 1100, West Palm Beach, Florida 33401, Tel. 561-835-8500, Fax. 561-650-8530, on

   October 21, 2019.

                                                      By: s/ Christopher S. Prater
                                                             Christopher S. Prater




                                                2
